Citation Nr: 0635682	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  99-22 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for a heart condition 
as a result of exposure to ionizing radiation.

2.  Entitlement to service connection for diabetes mellitus 
as a result of exposure to ionizing radiation.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease as a result of exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1956 to January 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.

The case returns to the Board following a remand to the RO in 
February 2001.  


FINDINGS OF FACT

1.  The appellant has not presented competent evidence 
linking his heart condition to his active military service 
and/or exposure to ionizing radiation.

2.  The appellant has not presented competent evidence 
linking his diabetes mellitus to his active military service 
and/or exposure to ionizing radiation.

3.  The appellant has not presented competent evidence 
linking his chronic obstructive pulmonary disease to his 
active military service and/or exposure to ionizing 
radiation.


CONCLUSIONS OF LAW

1.  A heart condition was not incurred in or aggravated by 
service, nor can it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112(c)(2), 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.309, 3.311 (2006).

2.  Diabetes mellitus was not incurred in or aggravated by 
service, nor can it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112(c)(2), 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.309, 3.311 (2006).

3.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by service, nor can it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112(c)(2), 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.309, 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime or peacetime military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  In evaluating service 
connection claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Generally, certain chronic diseases are subject to 
presumptive service connection if manifest to a compensable 
degree within one year from separation from service.  38 
U.S.C.A. § 1112(a), 1137 (West 2002); 38 C.F.R. § 3.309(a) 
(2006).  These diseases listed are as follows: primary 
anemia, arthritis, progressive muscular atrophy, brain 
hemorrhage, brain thrombosis, bronchiectasis, calculi of the 
kidney, bladder, or gallbladder, cardiovascular-renal disease 
(including hypertension), cirrhosis of the liver, 
coccidioidomycosis, diabetes mellitus, residuals of 
encephalitis lethargica, endocarditis, endocrinopathies, 
epilepsies, Hansen's disease, Hodgkin's disease, leukemia, 
systemic lupus erythematosus, myasthenia gravis, myelitis, 
myocarditis, nephritis, other organic diseases of the nervous 
system, osteitis deformans (Paget's disease), osteomalacia, 
bulbar palsy, paralysis agitans, psychoses, hemorragic 
purpura idiopathic, Raynaud's disease, sarcoidosis, 
scleroderma, sclerosis , syringomyelia, Thromboangiitis 
obliterans (Buerger's disease), active tuberculosis, tumors, 
malignant, or of the brain or spinal cord or peripheral 
nerves and ulcers.

Special provisions relating to ionizing radiation allow for 
presumptive service connection for specifically enumerated 
diseases.  38 U.S.C.A. § 1112(c), 1137 (West 2002); 38 C.F.R. 
§ 3.309(d) (2006).  These diseases are limited to leukemia 
(other than chronic lymphocytic leukemia), cancer of the 
thyroid, cancer of the breast, cancer of the pharynx, cancer 
of the esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease, cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, cancer of the urinary tract, bronchiolo-
alveolar carcinoma, cancer of the bone, cancer of the brain, 
cancer of the colon, cancer of the lung, and cancer of the 
ovary.  The term urinary tract refers to the kidneys, renal 
pelves, ureters, urinary bladder, and urethra.  38 C.F.R. § 
3.309(d), Note (2006).

Furthermore, claims based on exposure to ionizing radiation 
are entitled to special development, and service connection, 
with proof of exposure to ionizing radiation and 
manifestation of a "radiogenic disease." 38 C.F.R. § 3.311 
(2006).  These enumerated diseases are as follows: all forms 
of leukemia except for chronic lymphatic (lymphocytic) 
leukemia, thyroid cancer, breast cancer, lung cancer, bone 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non- malignant thyroid nodular 
disease, ovarian cancer, parathyroid adenoma, tumors of the 
brain and central nervous system, cancer of the rectum, 
lymphomas other than Hodgkin's disease, prostate cancer and 
any other cancer.  38 C.F.R. § 3.311(b)(2) (2006).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

Here, the veteran contends that he is entitled to service 
connection for a heart condition, diabetes mellitus, and 
chronic obstructive pulmonary disease as a result of his in-
service exposure to ionizing radiation.  The Board notes that 
these disabilities are not associated with ionizing radiation 
exposure under 38 C.F.R. § 3.309(d) or 38 C.F.R. § 3.311.  

The veteran's service records confirm that he was a 
participant in atmospheric nuclear testing during service.  
Specifically, he was a participant in Operation HARDTACK I.  
The veteran arrived at Enewetak Island in June 1958 and 
served there until June 1959, serving on temporary duty at 
Schofield Barracks in Oahu, Hawaii for approximately one week 
in January 1959.  The Defense Threat Reduction Agency (DTRA) 
estimated that the veteran was exposed to a mean total 
external gamma dose of 1.5 rem, an internal committed does to 
the heart of 0.01 rem, an internal committed does to the 
pancreas of 0.02 rem, and an internal committed dose to the 
lung of 0.5 rem as a result of this participation.

By letter dated September 1997, Dr. A. Rana, the veteran's 
treating physician at the VA medical center, opined that the 
veteran's diseases were not related to his exposure to 
ionizing radiation.  However, by letter dated October 2001, 
Dr. R. Chakkaravarthi, another of the veteran's treating 
physicians at the VA medical center, opined that the 
veteran's heart condition, diabetes, and chronic obstructive 
pulmonary disease were aggravated by his exposure to ionizing 
radiation from atomic bomb testing in the Pacific Ocean.  
Because of this conflict in medical opinions, the RO 
requested Dr. Chakkaravarthi to clarify his October 2001 
medical statement.  In response, by letter dated August 2002, 
Dr. Chakkaravarthi retracted his previous opinion and 
indicated that the veteran's conditions were not related to 
exposure to ionizing radiation.  

The RO forwarded the veteran's file to the VA Under Secretary 
for Benefits for further consideration.  In a memorandum 
dated January 2006, the Chief Public Health and Environmental 
Hazards Officer, after reviewing the DTRA's findings, 
concluded that it is unlikely that the veteran's heart 
condition, diabetes mellitus, and chronic obstructive 
pulmonary disease can be attributed to exposure to ionizing 
radiation in service.  The memorandum noted that the veteran 
received a relatively low dose of ionizing radiation and that 
most effects of ionizing radiation have been observed only at 
doses of 20 rads or more received over a brief time period.  
Based on these findings, the Compensation and Pension Service 
opined that there is no reasonable possibility that the 
veteran's heart condition, diabetes mellitus, and chronic 
obstructive pulmonary disease resulted from radiation 
exposure in service.  

Thus, there is no competent or probative evidence linking the 
veteran's heart condition, diabetes mellitus, or chronic 
obstructive pulmonary disease, which manifested themselves 
many years after service, to his active service and/or his 
exposure to ionizing radiation.  There is also no competent 
evidence suggesting that his variously diagnosed disorders 
are radiogenic in nature.  Based upon the above, the Board 
finds that the evidence of record preponderates against his 
claim for service connection for a skin disorder.  Again, the 
Board notes that his lay opinion of causality or recitations 
of previous diagnoses or medical opinions hold no probative 
value.  Grottveitt, 5 Vet. App. at 93; Robinette v. Brown, 8 
Vet. App. 69 (1995).  There is no doubt of material fact to 
be resolved in his favor.  38 U.S.C.A. § 5107(b) (West 2002).

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letter dated March 2001, as well as 
the March 2006 supplemental statement of the case, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence it was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the March 2006 supplemental 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  

Although the veteran was not specifically informed by the RO 
to provide all relevant evidence in his possession prior to 
the November 1998 rating decision in accordance with 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
veteran was provided with general notice of what the evidence 
needed to show to establish entitlement by letter dated March 
2001.  Accordingly, the Board finds that the RO has provided 
all required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was not notified of what 
type of information and evidence was needed to substantiate 
his claim for an increased rating and the requirements for 
establishing an effective date for any award based on his 
claim.  Despite the inadequate notice provided to the veteran 
on these latter two elements, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In that regard, as the Board concludes above that 
the preponderance of the evidence is against the veteran's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board further finds that any deficiency in the notice to 
the appellant or the timing of these notices is harmless 
error.  See Overton v. Nicholson, No. 02-1814 (September 22, 
2006) (finding that the Board erred by relying on various 
post-decisional documents to conclude that adequate 38 
U.S.C.A. § 5103(a) notice had been provided to the appellant, 
the Court found that the evidence established that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claims, and found that the error 
was harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, personnel records, VA 
outpatient treatment records, and an opinion from the Chief 
Public Health and Environmental Hazards Officer.  The veteran 
provided lay evidence in the form of his own written 
statements and verbal statements during his May 1999 and 
September 2001 telephonic DRO conferences.  The September 
2006 written brief presentation indicated that the veteran's 
representative could find no additional evidence to improve 
the veteran's position.  As such, the Board finds no 
indication or allegation that additional pertinent evidence 
remains outstanding.  Therefore, the Board is satisfied that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.


ORDER

Service connection for a heart condition as a result of 
exposure to ionizing radiation is denied.

Service connection for diabetes mellitus as a result of 
exposure to ionizing radiation is denied.

Service connection for chronic obstructive pulmonary disease 
as secondary to exposure to ionizing radiation is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


